Jones, Judge:
This is a claim for air transportation incurred by Truman E. Gore, Curtis Wilson and Silas F. Starry, all employees of the *168Department of Finance and Administration of the State of West Virginia, during the years 1964 and 1965. There was some delay in presenting invoices for the purchase of tickets and the claimant was advised that the balance owing could not be paid for the reason that appropriated funds had expired. The claimant was further advised by the Department to file its claim in this Court.
In its answer to the petition, the Department of Finance and Administration admits that the three employees took the trips as alleged on claimant’s airline and that the trips were on official business for the State of West Virginia. The answer further admits that the sum of $512.91 is due and owing to the claimant. When called for hearing, the claim was submitted for decision on the pleadings.
Wherefore, the Court is of opinion that this claim is just, and in equity and good conscience should be paid. Accordingly, we award the claimant, United Air Lines, Inc., the sum of $512.91.